In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-470 CV

____________________


C.H. JOHNSON, Appellant


V.


NORTHWEST BAPTIST CHURCH OF VIDOR AND 

WILLIAM LEE BUSSINGER, Appellees




On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause No. B-020167-C




MEMORANDUM OPINION (1)
	The judgment was signed March 8, 2004.  No motion for new trial was filed within
thirty days of the date the judgment was signed.  A notice of appeal was filed November
8, 2004, more than 30 days from the date the judgment was signed.  On January 13, 2005,
we denied the appellant's motion for extension of time to file notice of appeal because the
notice of appeal was not filed within 15 days of its due date.  The Court finds appellant
failed to timely perfect an appeal.  The Court further finds that it lacks jurisdiction over
this appeal.
	It is therefore ordered that this appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.
										PER CURIAM
Opinion Delivered February 17, 2005 
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.